                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Leonard Logan
                               Plaintiff,
v.                                                  Case No.: 1:18−cv−06874
                                                    Honorable Philip G. Reinhard
Bruce Rauner, et al.
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, April 18, 2019:


        MINUTE entry before the Honorable Iain D. Johnston: On 3/25/2019 the Court
granted the plaintiff's motion to further extend the deadline for an amended complaint, and
set 4/15/2019 as the final deadline. To date, counsel has not filed the amended complaint.
If no amended complaint is filed by 4/19/2019, this Court will enter a Report and
Recommendation that the case be dismissed for want of prosecution. (yxp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
